             Case 1:21-cv-00572-KM Document 6 Filed 08/25/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

 HENRY GRAJALES-EL,

                       Plaintiff,                    CIVIL ACTION NO. 1:21-CV-0572

        v.
                                                           (MEHALCHICK, M.J.)
 AMAZON PRIME, et al.,

                       Defendants.


                                           ORDER

       AND NOW, this 25th day of August, 2021, in accordance with the Memorandum filed

concurrently herewith, it is hereby ORDERED that, having determined that Plaintiff’s

complaint (Doc. 1) fails to state a claim upon which relief can be granted, Plaintiff is granted

leave to file an amended complaint within 30 days of the date of this Order, or on or before

September 24, 2021.



                                                           BY THE COURT:

                                                           s/ Karoline Mehalchick
                                                           KAROLINE MEHALCHICK
                                                           United States Magistrate Judge
